 

Exhibit 10.47




THE SECURITIES REPRESENTED BY THIS WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“1933
ACT”) OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS.  THE SALE, ASSIGNMENT,
CONVEYANCE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS WARRANT IS PROHIBITED EXCEPT PURSUANT TO REGISTRATION UNDER THE 1933 ACT;
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT, AND
ANY CERTIFICATE REPRESENTING WARRANT SHARES SHALL BEAR A LEGEND TO SUCH EFFECT.




2011-W-28

WARRANT TO PURCHASE 100,000 SHARES
OF THE COMMON STOCK OF
BLUE EARTH, INC.

(Void after Expiration Date - May 16, 2016)

Issue Date: as of May 16, 2011




     This certifies that James Loughrey or its successors or assigns (“Holder”)
shall be entitled to purchase from Blue Earth, Inc., a Nevada corporation
(“Company”), having its principal place of business at 2298 Horizon Ridge
Parkway, Suite 205, Henderson, NV 89052, One Hundred Thousand (100,000) fully
paid and non-assessable shares (“Warrant Shares”) of the Company’s common stock,
par value $.001 per share (“Common Stock”), at a price per share equal to the
Exercise Price (as defined below).   This Warrant is being issued to the Holder
in connection with a Consulting Agreement, effective as of May 16, 2011.




     The initial exercise price (“Exercise Price”) of this Warrant will be equal
to $1.15 per share.  Upon the exercise of this Warrant for the $1.15 Exercise
Price, the holder shall receive one share of Common Stock.




     This Warrant shall be immediately exercisable into shares of Common Stock
at any time, or from time-to-time, up to and including 5:00 p.m. (Pacific Coast
time) on May 16, 2016 (“Expiration Date”), unless previously extended by the
Company on thirty (30) days’ prior written notice; provided, however, if such
date is not a Business Day, then on the Business Day immediately following such
date. This Warrant is exercisable in whole or in part upon the surrender to the
Company at its principal place of business (or at such other location as the
Company may advise the Holder in writing) of this Warrant properly endorsed with
a form of subscription in substantially the form attached hereto duly filled in
and signed and, if applicable, upon payment in cash or by check of the aggregate
Exercise Price for the number of shares for which this Warrant is being
exercised as determined in accordance with the provisions hereof.   




1.

Exercise; Issuance of Certificates; Payment for Shares.




1.1

General.  This Warrant is exercisable in full, or in part for 100 or more
shares, in increments of 100 shares, except for the final exercise which may be
for the remainder, at the option of the Holder of record at any time or from
time, to time, up to the Expiration Date for all of the shares of Common Stock
(but not for a fraction of a share) which may be purchased hereunder. In the
case of the





--------------------------------------------------------------------------------

exercise of less than all of the Warrants represented hereby, the Company shall
cancel this Warrant Certificate upon the surrender hereof and shall execute and
deliver a new Warrant Certificate or Warrant Certificates of like tenor for the
balance of such Warrants. The Company agrees that the shares of Common Stock
purchased under this Warrant shall be and are deemed to be issued to the Holder
hereof as the record owner of such shares as of the close of business on the
date on which the exercise notice (attached hereto as Schedule A or B) is
delivered to the Company via facsimile; provided, however, that in such case
this Warrant shall be surrendered to the Company within three (3) business days.
Certificates for the shares of Common Stock so purchased, together with any
other securities or property to which the Holder is entitled upon such exercise,
shall be delivered to the Holder by the Company at the Company ’s expense within
a reasonable time after the rights represented by this Warrant have been so
exercised, and in any event, within three business days of such exercise and
delivery of the Exercise Price. The Company shall, no later than the close of
business on the first business day following the date on which the Company
receives the exercise notice by facsimile transmission issue and deliver to the
Company’ s Transfer Agent irrevocable instructions to issue and deliver or cause
to be delivered to such Holder the number of Warrant Shares exercised within two
business days thereafter by either express mail or hand delivery.
Notwithstanding the foregoing, delivery of the Warrant Shares is contingent upon
receipt of the Exercise Price in cleared U.S. funds within two business days
following the Company’s receipt of the exercise notice. Each Common Stock
certificate so delivered shall be in such denominations of 100 or more shares of
Common Stock, in increments of 100 or more, as may be requested by the Holder
hereof and shall be registered on the Company’s books in the name designated by
such Holder.




1.2

Exercise

 

This Warrant may be exercised, in whole at any time or in part from time to
time, prior to 5:00 P.M., Pacific Coast time, May 16, 2016, unless previously
extended by the Company, by the Holder by the facsimile delivery of the exercise
notice, as attached hereto, on the date of the exercise and by surrender of this
Warrant within three (3) business days from the exercise day at the address set
forth hereof, together with proper payment of the aggregate Exercise Price
payable hereunder for the Warrant Shares (“Aggregate Warrant Price”), or the
proportionate part thereof if this Warrant is exercised in part. Payment for the
Warrant Shares shall be made by wire, certified or bank check or check payable
to the order of the Company. If this Warrant is exercised in part, this Warrant
must be exercised for a number of whole shares of the Common Stock, and the
Holder is entitled to receive a new Warrant covering the Warrant Shares which
have not been exercised and setting forth the proportionate part of the
Aggregate Warrant Price applicable to such Warrant Shares. Upon such surrender
of this Warrant, the Company will (a) issue a certificate or certificates in the
name  of the Holder for the largest number of whole shares of the Common Stock
to which the Holder shall be entitled and (b) deliver the other securities and
properties receivable upon the exercise of this Warrant, or the proportionate
part thereof if this Warrant is exercised in part, pursuant to the provisions of
this Warrant.








2







--------------------------------------------------------------------------------




1.3

SHARES TO BE FULLY PAID; RESERVATION OF SHARES. The Company covenants and agrees
that all shares of Common Stock which may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any shareholder and free of all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that, during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant,
a sufficient number of shares of authorized but unissued Common Stock, when and
as required to provide for the exercise of the rights represented by this
Warrant. The Company will take all such action as may be necessary to assure
that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
domestic securities exchange upon which the Common Stock or other securities may
be listed; provided, however, that the Company shall not be required to effect a
registration under federal or state securities laws with respect to such
exercise other than as required by Section 7.7 herein. The Company will not take
any action which would result in any adjustment of the Exercise Price if the
total number of shares of Common Stock issuable after such action upon exercise
of all outstanding warrants, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon exercise of all
options and upon the conversion of all convertible securities then outstanding,
would exceed the total number of shares of Common Stock or equity securities
then authorized by the Company’s Certificate of Incorporation, as amended (“
Company Charter”).




1.4

BUY-IN. In addition to any other rights available to a Holder, if the Company
fails to deliver to the Holder a certificate representing Warrant Shares by the
third Trading Day after the date on which delivery of such certificate is
required by this Warrant, and if after such third Trading Day the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder on or after the Exercise Date of
the Warrant Shares that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three Trading Days after the Holder’s
request and in the Holder’s discretion, either (i) pay cash to the Holder in an
amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Common Stock and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of shares of
Common Stock, times (B) the Closing Price on the date of the event giving rise
to the Company’s obligation to deliver such certificate. Notwithstanding the
foregoing, the Company shall have no liability under this subsection for the
Buy-In Price if it has compiled with the requirements of subsection 1.1 above
and, notwithstanding it using its best efforts to have its transfer agent
deliver the Warrant Shares to the Holders within three trading days of the
Holder’s request, such Warrant Shares are not delivered on a timely basis.





3







--------------------------------------------------------------------------------




2.

DETERMINATION OR ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES. The Exercise
Price and the number of shares purchasable upon the exercise of this Warrant
shall be subject to adjustment from time to time upon the occurrence of certain
events described in this Section 2. Upon each adjustment of the Exercise Price,
the Holder of this Warrant shall thereafter be entitled to purchase, at the
Exercise Price resulting from such adjustment, the number of shares obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of shares purchasable pursuant hereto immediately prior to such
adjustment, and dividing the product thereof by the Exercise Price resulting
from such adjustment.




2.1

[Intentionally Left Blank]




2.2

Subdivision or Combination of Common Stock. In case the Company shall at any
time subdivide or reclassify its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to such
subdivision shall be proportionately reduced, and conversely, in case the
outstanding shares of Common Stock of the Company shall be combined or
reclassified into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination shall be proportionately increased.




2.3

Dividends in Common Stock, Other Stock, Property, Reclassification. If at any
time or from time to time the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to receive, without payment therefore:




2.3.1

Stock, Common Stock or any shares of capital stock or other securities which are
at any time directly or indirectly convertible into or exchangeable for Common
Stock, or any rights or options to subscribe for, purchase or otherwise acquire
any of the foregoing by way of dividend or other distribution,




2.3.2

Any cash paid or payable otherwise than as a cash dividend, or




2.3.3

Stock, Common Stock or additional capital stock or other securities or property
(including cash) by way of spinoff, split-up, reclassification, combination of
shares or similar corporate rearrangement, (other than shares of Common Stock
issued as a stock split or adjustments in respect of which shall be covered by
the terms of Section 2.2 above), then and in each such case, the Holder hereof
shall, upon the exercise of this Warrant, be entitled to receive, in addition to
the number of shares of Common Stock or other capital stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to in clause (2.3.2) above and this clause (2.3.3)) which such Holder
would hold on the date of such exercise had he been the holder of record of such
Common Stock as of the date on which holders of Common Stock received or became
entitled to receive such shares or all other additional stock and other
securities and property.








4







--------------------------------------------------------------------------------




2.4

Reorganization, Reclassification, Consolidation, Merger or Sale.




2.4.1

If any recapitalization, reclassification or reorganization of the capital stock
of the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets or other
transaction shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, or other assets or property (an
“Organic Change”), then, as a condition of such Organic Change, lawful and
adequate provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right, upon exercise of this Warrant, to purchase and
receive (in lieu of the shares of the Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented by this Warrant) such shares of stock, securities or other assets or
property as may be issued or payable with respect to or in exchange for a number
of outstanding shares of such Common Stock equal to the number of shares of such
stock immediately theretofore purchasable and receivable upon the exercise of
the rights represented by this Warrant. In the event of any Organic Change,
appropriate provision shall be made by the Company with respect to the rights
and interests of the Holder of this Warrant to the end that the provisions
hereof (including, without limitation, provisions for adjustments of the
Exercise Price and of the number of shares purchasable and receivable upon the
exercise of this Warrant) shall thereafter be applicable, in relation to any
shares of stock, securities or assets thereafter deliverable upon the exercise
hereof. The Company will not effect any such consolidation, merger or sale
unless, prior to the consummation thereof, the successor corporation (if other
than the Company) resulting from such consolidation or the corporation
purchasing such assets shall assume by written instrument executed and mailed or
delivered to the Holder hereof at the last address of such Holder appearing on
the books of the Company, the obligation to deliver to such Holder, upon
Holder’s exercise of this Warrant and payment of the purchase price in
accordance with the terms hereof, such shares of stock, securities or assets as,
in accordance with the foregoing provisions, such Holder may be entitled to
purchase.




2.4.2

No adjustment of the Exercise Price, however, shall be made in an amount less
than $.01 per Share, but any such lesser adjustment shall be carried forward and
shall be made at the time and together with the next subsequent adjustment which
together with any adjustments so carried forward shall amount to $.01 per Share
or more.








5







--------------------------------------------------------------------------------




2.5

Certain Events. If any change in the outstanding Common Stock of the Company or
any other event occurs as to which the other provisions of this Section 2 are
not strictly applicable or if strictly applicable would not fairly protect the
purchase rights of the Holder of the Warrant in accordance with such provisions,
then the Board of Directors of the Company shall make an adjustment in the
number and class of shares available under the Warrant, the Exercise Price or
the application of such provisions, so as to protect such purchase rights as
aforesaid. The adjustment shall be such as will give the Holder of the Warrant
upon exercise for the same aggregate Exercise Price the total number, and kind
of shares as he would have owned had the Warrant been exercised prior to the
event and had he continued to hold such shares until after the event requiring
adjustment.




2.6

Notices of Change.




2.6.1

Upon any determination or adjustment in the number or class of shares subject to
this Warrant and of the Exercise Price, the Company shall give written notice
thereof to the Holder, setting forth in reasonable detail and certifying the
calculation of such determination or adjustment.




2.6.2

The Company shall give written notice to the Holder at least 20 business days
prior to the date on which the Company closes its books or takes a record for
determining rights to receive any dividends or distributions.




2.6.3

The Company shall also give written notice to the Holder at least 20 days prior
to the date on which an Organic Change shall take place.




3.

ISSUE TAX. The issuance of certificates for shares of Common Stock upon the
exercise of the Warrant shall be made without charge to the Holder of the
Warrant for any issue tax (other than any applicable income taxes) in respect
thereof; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance and
delivery of any certificate in a name other than that of the then Holder of the
Warrant being exercised.




4.

CLOSING OF BOOKS.  The Company will at no time close its transfer books against
the transfer of any warrant or of any shares of stock issued or issuable upon
the exercise of any warrant in any manner which interferes with the timely
exercise of this Warrant.




5.

NO VOTING OR DIVIDEND RIGHTS; LIMITATION OF LIABILITY. Nothing contained in this
Warrant shall be construed as conferring upon the Holder hereof the right to
vote as a shareholder of the Company. No dividends or interest shall be payable
or accrued in respect of this Warrant, the interest represented hereby, or the
shares purchasable hereunder until, and only to the extent that, this Warrant
shall have been exercised, subject to the Holder’s rights under Section 2 of
this Warrant. The Holder of this Warrant shall receive all notices as if a
shareholder of the Company. No provisions hereof, in the absence of affirmative
action by the Holder to purchase shares of Common Stock, and no mere enumeration
herein of the rights or privileges of the Holder hereof, shall give rise to any
liability of such Holder for the Exercise Price or as a shareholder of the
Company, whether such liability is asserted by the Company or by its creditors.








6







--------------------------------------------------------------------------------




6.

RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF WARRANT. The rights and obligations
of the Company, of the Holder of this Warrant and of the holder of shares of
Common Stock issued upon exercise of this Warrant, shall survive the exercise of
this Warrant.




7.

Further Representations, Warranties and Covenants of the Company.




7.1

Articles and Bylaws. The Company has made available to the Holder true, complete
and correct copies of the Company’s Charter and Bylaws, as amended, through the
date hereof.

 

7.2

Due Authority. The execution and delivery by the Company of this Warrant and the
performance of all obligations of the Company hereunder, including the issuance
to Holder of the right to acquire the shares of Common Stock, have been duly
authorized by all necessary corporate action on the part of the Company, and the
Warrant is not inconsistent with the Company Charter or Bylaws and constitutes a
legal, valid and binding agreement of the Company, enforceable in accordance
with its terms.




7.3

Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Warrant, except for  any filing required by applicable federal and state
securities laws, which filing will be effective by the time required thereby.




7.4

Issued Securities. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable. All outstanding shares of capital stock were issued in full
compliance with all federal and state securities laws.




7.5

Exempt Transaction. Subject to the accuracy of the Holders’ representations in
Section 8 hereof, the issuance of the Common Stock upon exercise of this Warrant
will constitute a transaction exempt from (i) the registration requirements of
Section 5 of the 1933 Act , in reliance upon Section 4(2) thereof, or upon the
applicable exemption under Regulation D, and (ii) the qualification requirements
of the applicable state securities laws.




7.6

Compliance with Rule 144. At the written request of the Holder, who proposes to
sell Common Stock issuable upon the exercise of the Warrant in compliance with
Rule 144 promulgated by the SEC, the Company shall furnish to the Holder, within
five (5) days after receipt of such request, a written statement confirming the
Company’s compliance with the filing requirements of the SEC as set forth in
such Rule, as such Rule may be amended from time to time.




8.

Representations and Covenants of the Holder.




8.1

This Warrant has been entered into by the Company in reliance upon the following
representations and covenants of the Holder:








7







--------------------------------------------------------------------------------




8.1.1

Investment Purpose. The Warrant or the Common Stock issuable upon exercise of
the Warrant will be acquired for investment and not with a view to the sale or
distribution of any part thereof, and the Holder has no present intention of
selling or engaging in any public distribution of the same except pursuant to a
registration or exemption.




8.1.2

Private Issue. The Holder understands (i) that the Warrant and the Common Stock
issuable upon exercise of this Warrant are not registered under the 1933 Act or
qualified under applicable state securities laws on the ground that the issuance
contemplated by this Warrant will be exempt from the registration and
qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated on the representations set forth in this Section 8.




8.1.3

Disposition of Holders Rights. In no event will the Holder make a disposition of
the Warrant or the Common Stock issuable upon exercise of the Warrant unless and
until (i) it shall have notified the Company of the proposed disposition, and
(ii) if requested by the Company, it shall have furnished the Company with an
opinion of counsel (which counsel may either be inside or outside counsel to the
Holder) satisfactory to the Company and its counsel to the effect that (A)
appropriate action necessary for compliance with the 1933 Act has been taken, or
(B) an exemption from the registration requirements of the 1933 Act is
available. Notwithstanding the foregoing, the restrictions imposed upon the
transferability of any of its rights to acquire Common Stock issuable on the
exercise of such rights do not apply to transfers from the beneficial owner of
any of the aforementioned securities to its nominee or from such nominee to its
beneficial owner, and shall terminate as to any particular share of stock when
(1) such security shall have been effectively registered under the 1933 Act and
sold by the Holder thereof in accordance with such registration or (2) such
security shall have been sold without registration in compliance with Rule 144
under the 1933 Act, or (3) a letter shall have been issued to the Holder at its
request by the staff of the SEC or a ruling shall have been issued to the Holder
at its request by the SEC stating that no action shall be recommended by such
staff or taken by the SEC, as the case may be, if such security is transferred
without registration under the 1933 Act in accordance with the conditions set
forth in such letter or ruling and such letter or ruling specifies that no
subsequent restrictions on transfer are required. Whenever the restrictions
imposed hereunder shall terminate, as hereinabove provided, the Holder or holder
of a share of stock then outstanding as to which such restrictions have
terminated shall be entitled to receive from the Company, without expense to
such Holder, one or more new certificates for the Warrant or for such shares of
stock not bearing any restrictive legend.








8







--------------------------------------------------------------------------------




8.1.4

Financial Risk. The Holder has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.




8.1.5

Risk of No Registration. The Holder understands that if the Company does not
file reports pursuant to Section 15(d) and/or Section 12(g), of the Securities
Exchange Act of 1934 (“1934 Act”), or if a registration statement covering the
securities under the 1933 Act is not in effect when it desires to sell (i) the
Warrant, or (ii) the Common Stock issuable upon exercise of the Warrant, it may
be required to hold such securities for an indefinite period. The Holder also
understands that any sale of the Warrant or the Common Stock issuable upon
exercise of the Warrant which might be made by it in reliance upon Rule 144
under the 1933 Act may be made only in accordance with the terms and conditions
of that Rule.




9.

MODIFICATION AND WAIVER. This Warrant and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by (a)
the party against which enforcement of the same is sought or (b) the Company and
the holders of at least a majority of the number of shares into which the
Warrants are exercisable (without regard to any limitation contained herein on
such exercise), it being understood that upon the satisfaction of the conditions
described in (a) and (b) above, each Warrant (including any Warrant held by the
Holder who did not execute the agreement specified in (b) above) shall be deemed
to incorporate any amendment, modification, change or waiver effected thereby as
of the effective date thereof. Notwithstanding the foregoing, no modification to
this Section 9 will be effective against any Holder without his consent.




10.

Transfer of this Warrant. The Holder may sell, transfer, assign, pledge or
otherwise dispose of this Warrant, in whole or in part, as long as such sale or
other disposition is made pursuant to an effective registration statement or an
exemption from the registration requirements of the 1933 Act. Upon such transfer
or other disposition (other than a pledge), the Holder shall deliver this
Warrant to the Company together with a written notice to the Company,
substantially in the form of the Transfer Notice attached hereto as Exhibit B
(the “Transfer Notice”), indicating the person or persons to whom this Warrant
shall be transferred and, if less than all of this Warrant is transferred, the
number of Warrant Shares to be covered by the part of this Warrant to be
transferred to each such person. Within three (3) Business Days of receiving a
Transfer Notice and the original of this Warrant, the Company shall deliver to
the each transferee designated by the Holder another Warrant(s) of like tenor
and terms for the appropriate number of Warrant Shares and, if less than all
this Warrant is transferred, shall deliver to the Holder another Warrant for the
remaining number of Warrant Shares.




11.

NOTICES. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given upon
(i) personal delivery, against written receipt thereof, (ii) delivery via
facsimile or e-mail as set forth below (iii) two business days after deposit
with Federal Express or another nationally recognized overnight courier service,
or (iv) five business days after being forwarded, postage paid, via certified or
registered mail, return receipt requested, addressed to each of the other
parties thereunto entitled at the following addresses, or at such other
addresses as a party may designate by ten days advance written notice.





9







--------------------------------------------------------------------------------




12.

BINDING EFFECT ON SUCCESSORS; BENEFIT. As provided in Section 2.4 above, this
Warrant shall be binding upon any corporation succeeding the Company by merger,
consolidation or acquisition of all or substantially all of the Company’s
assets. All of the obligations of the Company relating to the Common Stock
issuable upon the exercise of this Warrant shall survive the exercise and
termination of this Warrant. All of the covenants and agreements of the Company
shall inure to the benefit of the successors and assigns of the Holder hereof.
This Warrant shall be for the sole and exclusive benefit of the Holder and
nothing in this Warrant shall be construed to confer upon any person other than
the Holder any legal or equitable right, remedy or claim hereunder.




13.

DESCRIPTIVE HEADINGS AND GOVERNING LAW. The description headings of the several
sections and paragraphs of this Warrant are inserted for convenience only and do
not constitute a part of this Warrant. This Warrant shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by
the laws of the State of Nevada.




14.

LOST WARRANTS. The Company represents and warrants to the Holder hereof that
upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction, or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity reasonably satisfactory
to the Company, or in the case of any such mutilation upon surrender and
cancellation of such Warrant, the Company, at its expense, will make and deliver
a new Warrant, of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Warrant.




15.

FRACTIONAL SHARES.  No fractional shares shall be issued upon exercise of this
Warrant. The Company shall, in lieu of issuing any fractional share, pay the
Holder entitled to such fraction a sum in cash equal to such fraction multiplied
by the then effective Exercise Price.




     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
by its officers, thereunto duly authorized this




Dated: as of May 16, 2011




 

Blue Earth, Inc.
a Nevada corporation

 

By:  

 /s/ Johnny R. Thomas

 

 

Name:  

Johnny R. Thomas

 

 

Title:  

CEO

 

 

Address:

2298 Horizon Ridge Parkway, Suite 205
Henderson, NV 89052

 

  

 







 





10







--------------------------------------------------------------------------------

SCHEDULE A

SUBSCRIPTION FORM










Date: ___________, __________










Blue Earth, Inc. - Attn: President




Ladies and Gentlemen:

    

The undersigned hereby elects to exercise the Warrant issued to it by Blue
Earth, Inc. (“Company”) and dated May 16, 2011, (“Warrant”) and to purchase
thereunder _______ shares of the Common Stock of the Company (“ Shares”) at a
purchase price of  $_____ per Share or an aggregate purchase price of
____________ Dollars ($___) (“Exercise Price”).




Pursuant to the terms of the Warrant, the undersigned has delivered the Exercise
Price herewith in full in cash or by certified check or wire transfer.




Very truly yours,

  
















 





11







--------------------------------------------------------------------------------

ASSIGNMENT

To Be Executed by the Holder
in Order to Assign Warrants




FOR _______________VALUE __________________ RECEIVED,




____________________________________ hereby sells, assigns and transfers unto




PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER




  

 




 

  

  

 

[please print or type name and address]

 

 




__________________________ of the Warrants represented by this Warrant
Certificate, and hereby irrevocably constitutes and appoints
_________________________ Attorney to transfer this Warrant Certificate on the
books of the Company, with full power of substitution in the premises.




Dated:

 

 

 

x  

____________________________

Signature Guaranteed

 

 




THE SIGNATURE TO THE ASSIGNMENT OR THE SUBSCRIPTION FORM MUST CORRESPOND TO THE
NAME AS WRITTEN UPON THE FACE OF THIS WARRANT CERTIFICATE IN EVERY PARTICULAR,
WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE
GUARANTEED BY A COMMERCIAL BANK OR TRUST COMPANY OR A MEMBER FIRM OF THE
AMERICAN STOCK EXCHANGE, NEW YORK STOCK EXCHANGE, PACIFIC STOCK EXCHANGE OR
MIDWEST STOCK EXCHANGE.

 





12





